1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6 IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 GREG DEITCH and JUDY DEITCH,


 8          Plaintiffs,

 9 v.                                                                           NO. 31,089

10 SHANE and ANNE JOHNSON,

11          Defendants/Third-Party Plaintiffs-Appellees,

12 v.

13 RICHARDS FURTH PC & BEN FURTH,

14          Third-Party Defendants-Appellants.

15 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
16 James W. Counts, District Court Judge

17 John R. Hakanson, P.C.
18 Miguel Garcia
19 Alamogordo, NM

20 for Appellees

21 The Furth Law Firm, P.A.
22 Ben Furth
23 Las Cruces, NM

24 for Appellants
1                           MEMORANDUM OPINION

2 VIGIL, Judge.

3       Summary affirmance was proposed for the reasons stated in the notice of

4 proposed summary disposition. No memorandum opposing summary affirmance has

5 been filed and the time for doing so has expired.

6       AFFIRMED.

7       IT IS SO ORDERED.



8                                              _______________________________
9                                              MICHAEL E. VIGIL, Judge

10 WE CONCUR:


11 _________________________________
12 CELIA FOY CASTILLO, Chief Judge



13 _________________________________
14 RODERICK T. KENNEDY, Judge




                                           2